 In the Matter of TILEARUNDEL CORPORATIONandIi-Du *kAi.UkIONOF'MARINE AND SHIPBUILDING WORkERS OF AMERICA,CIO(LOCAL43)Case No. 5-R-1370.-Decided November 6, 1943Mr.G. Donald Schaub,of Baltimore,Md.,. for the Company.Messrs.Joseph DiGiacomoandWilliam.Fwehley,ifBaltin16re,Md., for the C. 1. 0.Mr. Jacob B7rwn,of Baltimore,Md., for the A. F. of L.Mr.A.SumnerLawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Industrial Unidn of Marine and Ship-buildingWorkers of America, C. I. 0., Local 43, herein called theC. I. 0., alleging that a question affecting commerce had arisen con-cerning the representation of eidployees of The Arundel Corporation,Fairfield] Maryland, herein called the Company,' the National LaborRelations Board proi7ided for an appropriate hearing upon due noticebeforeDavid H. Werther, Trial Examiner. Said hearing was heldatBaltimore,Maryland, on October 4, 1943. The Company, theC. I. Q., and Baltimore Bdilditrg and. Construction Trades Council,A. F. L., herein called the A. F.'of L., appeared, participated; and Wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's ruling's made at the hearing are free frdAi piejudicialerror and are hereby affirmed. ; All parties were afforded the oppor-tunity for filing briefs with the Board.Upon the entire record in the case the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYThe Arundel Corporation, a Maryland corporation, has its prin-cipal office and place of business in Baltimore, Maryland, with branchoffices in New York City, Maine, Florida, and Los Angeles, California.IIncorrectly described In the petition and other formal papers as"Arundel Corpora-tion", and corrected by motion at the hearing.53 N. L.R. B., No. 81.466 'Iii AMR-6EL cittPORA!T'I '40Tile Company is priiicipally engaged in construction aiid recliiia-tion projects, dredging, and bridge work.Contract work perfol'iniidin 1942; Ineliiding the Conipkiiy's share of joint ventures ih which itparticipated, totaled aplii oxithately $27,500,600 for dredging Mid con=struction work in more than 13 States of the United States and PuertoRico.The Company is also engaged in the production and distribution ofsand and gravel, crushed stone, crushed slag, and ready-mixed con-crete, all of which 'Materials' are produced in the State ofMarylandDuring the first 6 months of 1943, the Company sold such products ofa value inexcess of$80d,000,Ofwhich approximately81/2percent ofvalue was shipped to points outside the State of 1VIaryland.The Company owns and operates a fleet of tugs and barges and afully equip] ed ship repair yard at Fairfield, Maryland, With whichlatter operaioi this proceeding is concerned.The Fairfield yard isengaged in repairing tugs, barges, dredges, and 'miscellaneous vessels,steam shovels, cranes, bulldozers, and various cdnstrtiction equipment.In connection with the 'operation of its repair yard, the Companypurchased during the first 6 months of 1943 raw materials of a valuein excess of. $79;122A0, of which approximately,20 percent of value,was shipped to the repair yard froth points outside the State ofMaryland.The Company concedes that it is engaged in commerce within theiiieaiii'ng of the 3Gfional Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDindustrial Union of Marine and Shipbuilding Workers of America,Local 43,,is a labor organization affiliated with the Congress of In-dustrial drganiza`tions, admitting to membership employees of theCompany.Baltlmore Building and Construction Trades Council is a labororganization afliated with the American Federation of Labor, admit-ting to membership employees of the Company.III.THE QUEaTION CONCEkkiNGREPRESENTATIONOn or about August 18;1943, and several times thereafter, the C. I. 0.requested that the Company bargain with it as representative of theemployees at the Company's Fairfield ship repair yard.Upon thefailure of the Company to indicate definitely whether it would bar-gain c6llectively, the C. I. 0. filed its present petition for investigationand certification of representatives.A statement of a Field Examiner for the Board introduced intoevidence at the hearing, indicates that the C. I. 0. represents a sub- 468DECISIONS OF- NATIONAL ,LABOR RELATIONS BOARDstantial number of employees in the unit hereinafter found appro-priate.2We find that a question affecting commerce has arisen concerningthe, representation of employees of,the Company within the, meaningof Section 9 (c) and Section 2 (6) and, (7) .of the Act..IV. THE APPROPRIATE UNITThe C. I. 0. contends that the appropriate unit should consist ofall production and maintenance employees, including truck drivers,employed at the Company's Fairfield ship repair yard, -excluding,supervisors, foremen, assistant foremen, and clerical employees. TheCompany and the A. F. of L. do not generally dispute the specificcategories sought to be included or excluded,3 but 'do contend that theappropriate unit should include all employees of the. Company inevery phase of the Company's operations and activities within thethe State of Maryland.The scope of the Company's operations within the, State of Mary-land in addition to the Fairfield ship repair yard, covers 6 sand, and—gravel plants, 4 stone quarries, 4 ready-mixed concrete plants, and 1truck loading station, all of which are located at, widely separatedpoints, ranging in distance from 11/2 to 115 miles from the ship re-pair yard.Each of the sand and gravel plants, the 4 quarries collec-tively, and the Fairfield ship repair yard, has its gwli superintendentor manager who is in full charge of the operations of 'his particularplant.The superintendents or managers in charge of the varioussand and gravel plants and quarries are responsible for the per-formance of their duties to a company vice president, though thesuperintendent of the Fairfield ship repair yard''is responsible onlyto the President of the Company. ' The superintendent or managerof each plant has the sole power to hire and discharge employees inhis particular plant.Each plant maintains.'it-s own pay roll, iri theperformance of which duty each plant calculates' the number 'of hoursworked by its employees and forwards such ' calculations to the gen-eral offices of the Company where the pay checks are drawn andtransmitted to the plant for distribution.While ship repair employees are transferred for -duty among theother plants of the Company, such transfers are 'of: a temporarynature and for. emergency purposes only. `Employee's so transferred°'The Field Examiner reported that the C.I.0 had submitted 93 authorization cardsdated between August and September 1943, of which 83 bore the apparently genuineoriginal signatures of persons whose names appear on the Company's pay roll of August25, 1943, containing the names of 100 persons within the appropriate unit claimed bythe C. I. O.8 The only exception to this statement concerns an 'employeeby 'the -name of Feeliley,hereinafter discussed, whom the A. F. of L claims should be excluded from the appro-priate unit as a supervisory employee. THE ARUNDEL CORPORATION469do only the type of work which they would normally do at the shiprepair yard, such as the repair of mechanical and marine equipmentused in connection with the Company's sand, gravel, and quarry oper-vision of the ship repair superintendent.The record indicates thatthere have been no permanent transfers from the ship repair yard tothe other operations of the Company, and that transfers from suchother operations to the ship repair yard are negligible in quantity.Notwithstanding the above facts, the Company and the A. F. of L.urge in favor of a State-wide multiple plant unit the fact that laborpolicies of the Company are centrally determined, together with theclaim that the history of collective bargaining has been conductedupon a State-wide multiple plant basis.As to the` first contention, it appears that while the labor policyaffecting all operations of the Company within the Sttiate of Mary-land is centrally determined, the superintendent of the shipyardmakes recommendations to the president of the Company with ref-yard .5Employee grievances arising among the shipyard workersare settled where possible by the superintendent of the shipyardthrough' personnel conferences with the individual employees con-cerned."With respect to the history of collective bargaining, the contractchiefly relied upon is a so-called master agreement executed on MarchThe agreement providesthat only members in good standing of the various local unions affil-iated with the A. F. of L. union will be employed by the Company inall of the Company's operations and such other operations controlledby the 'Company that properly come within the jurisdiction of theA. F. of L. The agreement further provides that the Company shallenter into collective bargaining agreements with the various localunions affiliated with the A. F. of L. covering such of its employees asbelong to the A. F. of L's affiliates: 'While the contract does not specify the particular plant or plantsor operations or geographical limits purported to be affected thereby,a witness for the A: F. of L. testified that the agreement was intendedto apply to all the Company's operations in the state of Maryland.4The repair work performed by the ship repair yard employees consists of repairs toplant equipment which cannot be made by the plant employees themselves.'The Board has held that notwithstanding the existence of a central personnel office,a single plant unit may be appropriate where, among other circumstances,it appears thatthe `plant managers consult with the central office and propose wage rates for theirrespective plants., BeeMatter of John Deere Harrester Workers of Deere&Company,44 N. L. it. B. 335.O The Board has considered as an element in the finding of a single plant unit the factthat grievances arse handled locally by the plant foremen.SeeMatter of Pacific LumberCo, 51 N.L. R. B.407;Matter of May Pollack&Co, 38 N. L. R. B 996 470DECISIONS OF NATIONALLABOR RELATIONS BOARD-The coftl;act is )lot, however, a collective bargaining agreement inthe sense that it settles matters of wages, hours of work and other, con-ditions of work, but merely binds the Company to bargain in thefuture with the A. F. of L.'s affiliates in respect to such matters.More-over, the contract in question not only fails to cover by its terms theemployees of the ship repair yard, but also Contains no provisionfor termination.The A. F. of L. contends that, notwithstanding. the, indefinitecharacter. of the master agreement, the fact that the A. F. of L., actingunder the master, agreement, has awarded jurisdiction to its affiliate,herein referred to as the Operating Engineers,' f or, the purposes ofbargaining collectively with respect to employees throughout theCompany's sand and gravel operations, together with the employees.in, the ship repair, yard, establishes a history of collective bargainingupon, a multiple plant basis, throughout the State of Maryland. , How-,ever, while it appears that the Operating. Engineejrs has, pursuantto the master agreement and in accordance with its grant of .jurisdic-tion over the Company's employees, entered into, contracts with theCompany, apparently covering employees -within the craft of theOperating Engineers in sand and gravel plants throughput, the Stateof Maryland,? it is admitted by the A. F. of'L. that the OperatingEngineers has never made a contract in behalf of, or even organized,the, ship repair yard employees.Moreover, the latter, have concededlybeen neglected by the Operating Engineers and have never, been organ-ized by, any,labor organization. other than the, petitioning C. I. Q.anion..Under the circumstances, we are of the opinion} that neither, theCompany's centralized administration of labor policies, nor_ the historyof collective bargaining, as hereinabove set forth, is determinative ofthe question of the appropriate unit.We find that, upon the entirerecord in the case, the employees of the ship repair yard constitute a,homogeneous group suitable for the purposes of collective bar-gaining.8There remains for consideration the question of including, or ex-cluding one Feehley from the appropriate unit.This employee is incharge of the ship repair yard from 4:3Q to 12:30 at night, duri>Rgwhich period he is assisted at times by as many as 5 or 0 employees whq'The last contract dated August 25, 1942, is for a period of 1 year, or, until such timeas either party gives 30 days'more of,change or termination.The contract fails toclearly identify the employees intended to qe covered tlkk;eby.The only possibility ofdetermining coverage rests in construction of the language appearing in the preambleand' Article 1, Section 2,of the agreement.Itwould appear Eros this lagguaae, thatthe contract affects!,employees within the union's craft at these plants of the companylocated within the State of Maryland engaged in the production of sand anal grace'.", ,SeeMatter of Peoiflo Lem per Company,51 N. L. R B 40170 THE ARUNDEL CORPORATION471work under his direction on repair jobs.He has, however, no author-ity either to make, or to recommend changes in their employee status.Feehley is listed on the company pay roll as a machinist.As such,he does manual work and is paid by' the hour like other productionemployees.While his rate per hour is 15 cents higher than that re-ceived by ordinary machinists, this rate includes 10 cents extra com-pensation for night work.By comparison, it appears that foremenare listed on thepay roll as foremen, are paid a straight weekly salaryand do no manual work.Upon the entire record we find that Feehleyhas no substantial supervisory duties, but is merely a journeymanmachinist, who at times directs and is assisted by helpers accordingto. a custom long prevailing in the machinists' craft.We shall, ac-cordingly, include Feehley within the unit hereinafter found appro-priate'for the purposes of collective bargaining.We find that all production and maintenance employees of the Com-pany employed at its Fairfield, Maryland, ship repair yard, includingFe.ehley, truck drivers,' and watchmen,1° but excluding foremen,assistant foremen, clerical employees and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.While the A. F. of L. made no actual showing of representationamong the ship repair yard employees, we shall, in view of its possibleinterest as indicated by the masteragreement aforesaid,include itsname onthe ballot in the election directed among the employees of theCompany.9While the C. I. O. originally requestedthe exclusion of these employees,it agreed withthe A. F. of L. at the hearing that truckdrivers should be included within the appro-priate unit.In the absence of any claim for theirseparate representation,it is our usualpractice to include truck driverswithin a unit of production and maintenance employees.SeeMatterof Carl G. Hedblom and Byron C. Hedblom, co-partners,d/b/a General Ship andEngine Works,49 N.L. R. B. 1290.lUWhile watchmenwere not specifically claimed by the petitioning union,itappearsthat these employeeswho are neither armed nor militarized do essentially maintenancework and arethereforeincluded in a unit of production and maintenance employees inaccordancewith our usual practicein this respect.SeeMatterof Passand Seymour,Inc.,51 N. L. R. B. 1135. 472DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National, Labor RelationsBoard Rules and Regulations-Series 2, as amended, it, is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining, with The Arundel Cor-poration, Fairfield,Maryland, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fifth Region, acting in this matter as agentfor the National Labor Relations, Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, , among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll ,period because they were ill, or on vacation or temporarilylaid of, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose who have, since quit or been discharged for cause and have notbeen rehired or reinstated prior, to the date of the election, to deter-mine whether they desire to be represented by Industrial Union ofMaxine and Shipbuilding Workers of America, C. I. 0., Local 43, orby Baltimore Building and Construction Trades Council, A. F. of L..for the purposes of collective bargaining, or by neither.°